EXECUTION VERSION

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is made as of April 17,  2015 by
and among HALE CAPITAL PARTNERS, L.P., a limited partnership organized under the
laws of Delaware (acting in its capacity as Administrative Agent for the Lenders
referred to in the Junior Credit Agreement (defined below) (together with its
successors and assigns, the “Junior Administrative Agent”) and as Collateral
Agent for the benefit of the Secured Parties referred to in the Junior Financing
Agreement (defined below) (together with its successors and assigns, the “Junior
Collateral Agent” and, together with the Junior Administrative Agent and each of
the Secured Parties referred to in the Junior Financing Agreement, “Junior
Lender”), MIDWAY GOLD CORP. (“Midway”) and each of its subsidiaries that are
signatories to this Agreement (collectively or individually, as the context may
require, “Loan Parties”), and COMMONWEALTH BANK OF AUSTRALIA (acting in its
capacity as Administrative Agent for the Lenders referred to in the Senior
Credit Agreement (defined below) (together with its successors and assigns, the
“Senior Administrative Agent”) and as Collateral Agent for the benefit of the
Secured Parties referred to in the Senior Financing Agreement (defined below)
(together with its successors and assigns, the “Senior Collateral Agent” and,
together with the Senior Administrative Agent and  each of the other Agents,
Lenders, Approved Hedge Counterparties and other Secured Parties referred to in
the Senior Financing Agreement, “Senior Lender”)).

RECITALS

A.MDW Pan LLP, a wholly owned subsidiary of Midway (“MDW Pan”), Commonwealth
Bank of Australia, as Administrative Agent, Collateral Agent, Technical Agent,
and Initial Lender, and each other Lender party thereto from time to time have
entered into that certain Credit Agreement, dated as of July 18, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Senior Credit Agreement”), pursuant to which, among other things, the
Lenders party thereto agreed, subject to the terms and conditions set forth
therein, to make certain loans and financial accommodations to MDW Pan.

B.In connection with the Senior Credit Agreement, MDW Pan entered into secured
hedge agreements (such secured hedge agreements in effect on the date hereof, as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Senior Secured Hedge Agreements”) with certain Approved Hedge
Counterparties (as defined in the Senior Credit Agreement).

C.Midway, Midway Services Company and each of the other Loan Parties (other than
MDW Pan), as guarantors, and the Senior Administrative Agent and the Senior
Collateral Agent have entered into that certain Guaranty, dated as of July 18,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Senior Guaranty” and, together with the Senior Credit
Agreement and the Senior Secured Hedge Agreements, the “Senior Financing
Agreement”), pursuant to which, among other things, the Loan Parties guaranteed
the obligations of MDW Pan under the Senior Credit Agreement and the Senior
Secured Hedge Agreements.

D.The obligations of Midway, MDW Pan and each of the other Loan Parties under
the Senior Financing Agreement are secured by perfected first priority liens on
substantially all of the assets of the Loan Parties.

E.The Loan Parties and Hale Capital Partners L.P., as Administrative Agent and
Collateral Agent and each other Lender party thereto from time to time are
entering into that certain



SFDOCS01/318383.4 Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

Subordinated Credit Agreement as of even date herewith (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Junior
Credit Agreement”), pursuant to which, among other things, the Junior Lenders
have agreed, subject to the terms and conditions set forth therein, to make
certain loans to MDW Pan in the aggregate principal amount of US$10,500,000.

F.Midway, Midway Services Company and each of the other Loan Parties (other than
MDW Pan), as guarantors, and the Junior Administrative Agent and the Junior
Collateral Agent are entering into that certain Guaranty of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Junior Guaranty” and, together with the Junior Credit Agreement,
the “Junior Financing Agreement”), pursuant to which, among other things, the
Loan Parties are guaranteeing the obligations of MDW Pan under the Junior Credit
Agreement.

G.The obligations of Midway, MDW Pan and each of the other Loan Parties under
the Junior Financing Agreement are to be secured by second priority liens on the
same assets securing the obligation of the Loan Parties under the Senior
Financing Agreement (the “Junior Lien”).

H.The Junior Lender has agreed, as a condition to the Senior Lender permitting
the Junior Financing Agreement to be consummated, that the rights and interests
of the Junior Lender under the Junior Financing Agreement, and the Junior Lien
and the Junior Lender’s rights and interests in respect of the Junior Lien, be
fully and absolutely subordinate, as provided herein, to the rights and
interests of the Senior Lender.

NOW THEREFORE, to induce Senior Lender to permit Midway, MDW Pan and each of the
other Loan Parties to consummate the transactions contemplated by the Junior
Financing Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto hereby
agree:

1. Definitions.  As used in this Agreement, the following terms have the
following meanings:

“Agreement” shall have the meaning ascribed to it in the preamble of this
Agreement.

“Affiliate” of any Person shall mean any Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with such
Person.  For purposes of this definition, control of a Person shall mean the
power, directly or indirectly, (x) to vote twenty percent (20%) or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management or policies of
such Person whether by contract or otherwise.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Collateral” shall mean, collectively, (a) the “Collateral” under and as defined
in the Senior Financing Agreement, and shall include, in any event, all property
and assets of, and equity interests in, each Obligor and all other Persons in
which a lien or security interest is, or is intended to be, granted to or for
the benefit of Senior Lender, or otherwise pledged or assigned to any such
Person, as security for the Senior Debt and (b) the “Collateral” under and as
defined in the Junior Financing Agreement,



SFDOCS01/318383.42Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

and shall include, in any event, all property and assets of, and equity
interests in, each Obligor and all other Persons in which a lien or security is,
or is intended to be, granted to the Junior Lender, or otherwise pledged or
assigned to any such Person, as security for the Junior Debt, but shall in no
event include at any time any property or asset that is not included in (a)
above.

“Collection Action” shall mean, with respect to Junior Debt, any action (a) to
sue for, or to exercise any rights of set-off against any Obligor for, the whole
or any part of the Junior Debt, (b) to initiate or participate with others in
any suit, action or Proceeding against any Obligor or its property to (i)
enforce payment of or to collect the whole or any part of the Junior Debt or
(ii) commence judicial enforcement of any of the rights and remedies under the
Junior Debt Documents or applicable law with respect to the Junior Debt, (c) to
accelerate any Junior Debt, (d) to cause any Obligor to honor any redemption,
put or mandatory payment obligation with respect to the Junior Debt or (e) in
respect of the Junior Debt under the provisions of any state, local, federal or
foreign law, including without limitation the Uniform Commercial Code as in
effect in any applicable jurisdiction, or under any Junior Debt Document, to
foreclose upon, take possession of or sell any property or assets of any
Obligor.

“Debtor Relief Law” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws from time
to time in effect affecting the rights of creditors generally, as amended from
time to time.

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), or other disposition (including any sale and leaseback transaction)
of any property by any Person (or the granting of any option or other right to
do any of the foregoing).

“Distribution” means with respect to any indebtedness, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off or
otherwise, on account of such indebtedness or obligation, (b) any redemption,
purchase or other acquisition of such indebtedness or obligation of any Person
or (c) the granting of any Lien to or for the benefit of the holders of such
indebtedness or obligation in or upon any property of any Person.

“First Lien Loan Cap” means an amount equal to (a) the aggregate principal
amount of Loans (as defined in the Senior Credit Agreement) outstanding as of
the date hereof plus (b) the aggregate amount of COF Commitments (as defined in
the Senior Credit Agreement) outstanding as of the date hereof less (c) the
aggregate principal amount of any Loans (as defined in the Senior Credit
Agreement) repaid or prepaid after the date hereof plus (d) U.S.$7,500,000.

“Junior Debt” shall mean, collectively, all of the obligations, liabilities and
indebtedness of the Obligors to Junior Lender evidenced by the Junior Notes, the
Junior Financing Agreement and all other amounts now or hereafter owed by the
Obligors to Junior Lender under or in respect of any of Junior Debt Documents,
including, without limitation, the “Secured Obligations” (as such term is
defined in Junior Financing Agreement), including, without limitation, the
principal amount of all debts (including, without limitation, Junior PIK
Interest), claims and indebtedness, accrued and unpaid interest and all
commitment fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding,
together with (a) any amendments, modifications, renewals, restatements,
substitutions or extensions thereof, and (b) any interest, fees or other amounts
accruing thereon after the commencement of a Proceeding, without regard to
whether or not such interest, fees or other amounts are allowed claims.





SFDOCS01/318383.43Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

 “Junior Debt Documents” shall mean, collectively, the Junior Notes, the Junior
Financing Agreement, the other “Loan Documents” (as defined in the Junior
Financing Agreement), any guaranty of any “Secured Obligations”  (as defined in
the Junior Financing Agreement), and all other documents, agreements and
instruments evidencing or otherwise pertaining to the Junior Debt, as in effect
on the date hereof or as otherwise amended pursuant to the terms hereof.

 “Junior Default” shall mean any “Event of Default” (as such term is defined in
the Junior Financing Agreement) or any other occurrence permitting Junior Lender
to accelerate the payment of, or put or cause the redemption of, all or any
portion of the Junior Debt or any of the Junior Notes.

“Junior Default Notice”  means a written notice from the Junior Lender to
the Senior Collateral Agent pursuant to which the Senior Collateral Agent is
notified of the occurrence of any “Default” or “Event of Default” (as such term
is defined in the Junior Financing Agreement), which notice incorporates a
reasonably detailed description of such “Default” or “Event of Default”.

“Junior Financing Agreement” shall have the meaning ascribed to it in the
Recitals of this Agreement.

“Junior Lender”  shall have the meaning ascribed to it in the preamble of this
Agreement and any person that, if not prohibited by the terms of this Agreement,
becomes party to the Junior Debt Documents as lender (and including any other
lender or group or group of lenders that at any time refinances, replaces or
succeeds to all or any portion of the Junior Debt Documents or is otherwise
party to the Junior Debt Documents as a lender).

 “Junior Lender’s Expenses” shall mean those certain reasonable fees,
out-of-pocket costs, and expenses due and owing to Junior Lender in accordance
with the terms of the Junior Debt Documents (including out-of-pocket attorneys’
fees and expenses and similar reasonable costs and expenses; monitoring costs,
and payments in respect of expense reimbursements or indemnities (including,
without limitation, tax indemnities) by the Obligors to the Junior Lender
pursuant to the Junior Debt Documents).

“Junior Notes” shall mean the subordinated notes owing from the Loan Parties to
the Junior Lender, and shall include, without limitation, any additional Junior
Notes evidencing Junior PIK Interest or Junior PIK Commitment Fees.

“Junior PIK Commitment Fees” shall mean “Commitment Fees”, as such term is
defined in the Junior Credit Agreement (as currently in effect and without
giving effect to any amendments not approved in writing by the Senior Lender
(acting through the Senior Collateral Agent)) that is paid in kind, and not in
cash, by capitalizing such fees as principal of the Junior Notes or by the
issuance of additional Junior Notes, and which shall not be due and payable
prior to the date on which final payment of all principal of the Junior Debt is
due.

“Junior PIK Interest” shall mean interest on the Junior Debt that is paid in
kind, and not in cash, by capitalizing such interest as principal of the Junior
Notes or by the issuance of additional Junior Notes, and which shall not be due
and payable prior to the date on which final payment of all principal of the
Junior Debt is due, including: (a) regularly scheduled payments of additional
interest (at the non-default payable in kind rate of interest not to exceed 13.5
percent (13.5%) per annum pursuant to the terms set forth in the Junior Debt
Documents as in effect on the date hereof) and (b) payments of interest on the
Junior Debt at the default rate of interest not to exceed 17.5 percent 17.5%)
per annum



SFDOCS01/318383.44Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

charged in accordance with the terms set forth in the Junior Debt Documents,
which interest at such default rate shall not be paid in cash but may be paid as
Junior PIK Interest.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.

“Limited Make  Whole Payment Period” shall mean the period from the “Closing
Date” (as defined under the Junior Credit Agreement (as currently in effect and
without giving effect to any amendments not approved in writing by the Senior
Lender (acting through the Senior Collateral Agent)) to the date 180 days after
such Closing Date.

“Loan Parties” shall have the meaning ascribed to such term in the preamble of
this Agreement, and shall include, in any case, all other Persons that join in
the execution and delivery of the Senior Financing Agreement, any Permitted
Refinancing Loan Document or the Junior Financing Agreement after the date
hereof as a “borrower” or “guarantor” or “pledgor” thereunder.

“Obligor” shall mean, individually and collectively, the Loan Parties, all other
“Loan Parties” under the Senior Financing Agreement or the Junior Financing
Agreement and all other Persons that from time to time may be guarantors of the
Senior Debt or the Junior Debt, in each case, together with their respective
subsidiaries.

“Paid in Full” or “Payment in Full” shall mean the payment in full in cash of
all payment obligations in respect of the Senior Debt (other than unasserted
contingent obligations), the termination of the lending commitments under the
Senior Debt Documents (other than pursuant to a Permitted Refinancing) and the
occurrence of the Discharge Date (as defined in the Senior Debt Documents).

“Permitted Junior Debt Payments” shall mean (a) payments by MDW Pan of the fee
in the amount of $200,000 (with $100,000 due on the intial borrowing under the
Junior Credit Agreement and the remainder due on the second borrowing under the
Junior Credit Agreement) and of fees and expense not to exceed $200,000, (b)
payments by MDW Pan of an amount not to exceed (i) fifty percent (50%) of any
Restricted Payments (as defined in the Senior Credit Agreement) permitted to be
made by MDW Pan in accordance with the Senior Credit Agreement less (ii) the
first US$3,000,000 of such Restricted Payments to the extent paid by the
Borrower to MDW Pan Holdings Corp. (such difference the “Available Cash Amount”)
and (c) payments by MDW Pan pursuant to Section 2.03(b) (Mandatory Equity
Prepayment) of the Junior Credit Agreement;  provided that (x) there shall be no
Permitted Junior Debt Payments at any time that a Prospective Event of Default
or Event of Default (in each case, as defined in the Senior Financing Agreement)
shall have occurred and be continuing or to the extent that a Prospective Event
of Default or Event of Default would occur after giving effect to such payment,
(y) any payments proposed to be made (i) prior to the Economic Completion Date
(as defined in the Senior Credit Agreement) or (ii) at any time following the
expiration of the Limited Make Whole Payment Period shall require the prior
written approval of the Senior Lender (acting in its sole and absolute
discretion through the Senior Collateral Agent).

“Permitted Non-Blockable Actions” shall have the meaning set forth in Section
3.2(b).





SFDOCS01/318383.45Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

“Permitted Refinancing” shall mean any replacement, refunding or refinancing of
Senior Debt, provided that the financing documentation entered into by the
Obligors in connection with such Permitted Refinancing constitutes Permitted
Refinancing Loan Documents.

“Permitted Refinancing Loan Documents” shall mean any financing documentation
that replaces, refunds or refinances the Senior Debt Documents, and pursuant to
which Senior Debt is replaced, refunded or refinanced (with a collateral package
substantially the same as, or not more expansive than, the collateral package
for the Senior Debt Documents), as such financing documentation may be amended,
supplemented, restated or otherwise modified from time to time as permitted
hereunder.

“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.

 “Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person, including, without
limitation, any of the foregoing under any Debtor Relief Law.

“Rate Management Obligations” of any Loan Party or an Obligor shall mean any and
all obligations of such Person to the Senior Lender or any Affiliate of the
Senior Lender, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under or relating to any
Senior Secured Hedge Agreements.

“Reorganization Subordinated Securities” shall mean any (a) debt securities
issued in substitution of or exchange for all or any portion of the Junior Debt
that (i) are subordinated in right of payment, performance and otherwise
(including with respect to any Lien in respect of any Collateral) to the Senior
Debt (and/or any debt securities issued in substitution of or exchange for all
or any portion of the Senior Debt) to at least the same extent that the Junior
Debt is subordinated to the Senior Debt pursuant to the terms of this Agreement
and (ii) do not have the benefit of any obligation of any Person (whether as
issuer, guarantor, or otherwise) unless the Senior Debt has the benefit of the
obligation of such Person (and the obligations of such Person are subordinated
at least to the extent provided in this Agreement with respect to the Junior
Debt, to the payment of all Senior Debt at the time outstanding and all debt
securities issued in exchanged therefor at the time outstanding), and/or (b)
equity securities issued in substitution of or exchange for all or any portion
of the Junior Debt, provided, that if such equity securities provide for
mandatory redemption or mandatory dividend or distribution payments, the making
and payment thereof shall be subordinated in right of payment, performance and
otherwise to the Senior Debt (or any equity securities issued in substitution of
or exchange for all or any portion of the Senior Debt) to at least the same
extent that the Junior Debt is subordinated to the Senior Debt pursuant to the
terms of this Agreement.

“Senior Covenant Default” shall mean any “Event of Default” (as such term is
defined in the Senior Financing Agreement or any Permitted Refinancing) (but
excluding any Senior Payment Default). 





SFDOCS01/318383.46Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

“Senior Debt” shall mean the Senior Secured Obligations owed to the Senior
Lender (or any Indemnitee referred to in the Senior Debt Documents) under the
Senior Debt Documents, including, without limitation, the principal amount of
all debts, claims and indebtedness, accrued and unpaid interest and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or payable
by any Obligor to the Senior Lender or an Affiliate of Senior Lender under the
Senior Debt Documents, whether before or after the filing of a Proceeding
(including for the avoidance of doubt, and to the extent applicable, and in
accordance with the terms hereof, obligations owed to Senior Lender pursuant to
any DIP Financing) and Rate Management Obligations owed to the Senior Lender or
an Affiliate of the Senior Lender, and all obligations and liabilities incurred
with respect to a Permitted Refinancing, together with (a) any amendments,
modifications, renewals, restatements, substitutions or extensions thereof to
the extent permitted under this Agreement, and (b) any interest accruing thereon
after the commencement of a Proceeding, without regard to whether or not such
interest is an allowed claim, and any fees or other amounts (other than
interest) accruing thereon after the commencement of a Proceeding, provided,
that such fees and other amounts are allowed claims; provided, however, to the
extent that the aggregate outstanding principal amount of Loans (as defined in
the Senior Credit Agreement or the Permitted Refinancing Loan Documents, as
applicable) exceeds the First Lien Loan Cap, the portion of such principal
exceeding the First Lien Loan Cap shall not constitute Senior Debt for purposes
of this Agreement.

“Senior Debt Documents” shall mean, collectively, the Senior Financing
Agreement, the “Loan Documents”  (as defined in the Senior Financing Agreement),
any guaranty of any Senior Secured Obligations, and all other documents,
agreements and instruments evidencing, securing or otherwise pertaining to all
or any portion of the Senior Debt, including, without limitation, Permitted
Refinancing Loan Documents, as in effect on the date hereof or as otherwise
amended pursuant to the terms hereof.

“Senior Default” shall mean any Senior Payment Default or Senior Covenant
Default.

“Senior Enforcement Action” shall mean, any action by the Senior Lender to (a)
sue for, take or receive from or on behalf of any Obligor, by set-off or in any
other manner, the whole or any part of any moneys which may now or hereafter be
owing by any Obligor with respect to the Senior Debt, (b) initiate or
participate with others in any suit, action or proceeding against any Obligor or
its property to (i) enforce payment of or to collect the whole or any part of
the Senior Debt or (ii) commence judicial enforcement of any of the rights and
remedies under the Senior Debt Documents or applicable law with respect to the
Senior Debt, (c) accelerate the Senior Debt, and (d) foreclose on the lien of
the Senior Lender in all or a material portion of the Collateral or exercise any
right of repossession, levy, attachment, setoff or liquidation against all or a
material portion of the Collateral. 

“Senior Lender” shall have the meaning ascribed to it in the preamble of this
Agreement. together with its respective Affiliates (with respect to the Rate
Management Obligations).

“Senior Payment Default” shall mean any failure by any of the Obligors to make
(x) any required payment of interest, principal or fees under the Senior Debt
Documents,  and/or (y) any reimbursement payment required by the terms of the
Senior Debt Documents, in respect of which Senior Lender shall not have received
a written notice from an Obligor disputing such payments, in any such case as
and when due, including, without limitation, any such default after acceleration
thereof and/or the filing or commencement of a Proceeding, regardless, in any
such case, of any requirement of notice or lapse of time or both before such
failure to pay becomes an “Event of Default” under the Senior Debt Documents.





SFDOCS01/318383.47Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

“Senior Secured Obligations” shall mean the “Secured Obligations” as such term
is defined in the Senior Financing Agreement.

2. Subordination.

2.1 Subordination of Junior Debt to Senior Debt.  Each of the Obligors covenants
and agrees, and Junior Lender by its acceptance of the Junior Notes and each
other Junior Debt Document (whether upon original issue or upon transfer or
assignment) covenants and agrees, that the payment of any and all of the Junior
Debt is subordinate and subject in right of payment, to the extent and in the
manner hereinafter set forth, to the prior Payment in Full of the Senior Debt,
except that MDW Pan shall be permitted to pay, and the Junior Lender shall be
permitted to receive, Permitted Junior Debt Payments and, to the extent not paid
in cash with the  Permitted Junior Debt Payments referred to in clause (a) of
the definition thereof, Junior PIK Interest and Junior PIK Commitment
Fees.  Senior Lender, whether now outstanding or hereafter created, incurred,
assumed or guaranteed, shall be deemed to have acquired Senior Debt in reliance
upon the provisions contained in this Agreement.  The parties hereto intend that
this Agreement be enforceable under any Proceeding or Debtor Relief Law.

2.2 Proceedings. 

(a)



Payments and Distributions.  In the event of any Proceeding involving any
Obligor or any property of any Obligor or any payment or distribution in respect
of any such property in any Proceeding: (i) all Senior Debt first shall be Paid
in Full before any payment of, or payment or distribution with respect to, the
Junior Debt shall be made (other than a distribution of Reorganization
Subordinated Securities) from such Obligor or with respect to its property; (ii)
any payment and/or distribution from such Obligor or with respect to its
property, whether in cash, property or securities which, but for the terms
hereof, otherwise would be payable or deliverable in respect of the Junior Debt
(other than a distribution of Reorganization Subordinated Securities), shall be
paid or delivered directly to the Senior Collateral Agent (acting on behalf of
the Senior Lender) until all Senior Debt is Paid in Full, and Junior Lender
irrevocably authorizes, empowers and directs all receivers, trustees,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and/or distributions, and Junior Lender
also irrevocably authorizes the Senior Collateral Agent to demand, sue for,
collect and receive every such payment or distribution in the name of Senior
Lender pursuant to the authority granted herein; and (iii) Junior Lender agrees
to execute and deliver to Senior Lender or its representative all such further
instruments reasonably requested by Senior Lender or its representative to
confirm the authorization referred to in the foregoing clause (ii)  (provided,
that no such instrument shall require Junior Lender to permit Senior Lender to
take any of the foregoing actions in the name of Junior Lender).

(b)



Proofs of Claim; Claims; Voting; and Other Matters.  Junior Lender shall retain
all rights to vote and otherwise act in any such Proceeding (including the right
to vote to accept or reject any plan of reorganization, composition, arrangement
or liquidation) to the extent provided by applicable law and to the extent not
inconsistent with this Agreement. Junior Lender hereby irrevocably authorizes,
empowers and appoints the Senior Collateral Agent as its agent and
attorney-in-fact to (i) execute, verify, deliver and file any proofs of claim in
respect of the Junior Debt in connection with a



SFDOCS01/318383.48Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

Proceeding upon the failure of Junior Lender promptly to do so prior to ten (10)
days before the expiration of the time to file any such proof of claim (if
Junior Lender has failed to file such proof of claim prior to such date) and
(ii) vote such claim in any such Proceeding upon the failure of Junior Lender to
do so prior to three (3) Business Days before the expiration of the time to vote
any such claim provided Senior Collateral Agent provides Junior Lender with
written notice of Senior Collateral Agent’s intention to vote such claim at
least one (1) Business Day prior to voting such claim and copies of the
foregoing are promptly delivered by Senior Collateral Agent to Junior Lender (it
being agreed that the Junior Lender may thereafter vote such claim in accordance
with this Section 2.2(b) whereafter, the Senior Collateral Agent shall no longer
be able to vote such claim in such proceeding); provided, that the Senior
Collateral Agent shall have no obligation to execute, verify, deliver, file
and/or vote any such proof of claim. Notwithstanding the foregoing, the Junior
Lender shall not (a) (i) take any action or vote in any way so as to directly or
indirectly challenge or contest (A) the validity or the enforceability of any of
the Senior Debt Documents or the liens and security interests granted to or for
the benefit of Senior Lender with respect to the Senior Debt, (B) the rights and
duties of Senior Lender established in the Senior Debt Documents, or (C) the
validity or enforceability of this Agreement; (ii) propose or support any plan
of reorganization involving an Obligor that is inconsistent with the priorities
of this Agreement or otherwise contravenes this Agreement, or that does not
provide for the Payment in Full of the Senior Debt (except any such plan that is
supported by the Senior Lender); (iii) vote in favor of any plan of
reorganization involving an Obligor that (A) invalidates, limits, restricts or
subordinates any liens of the Senior Lender in and to the Collateral, (B)
invalidates, limits or disallows any claims of the Senior Lender, (C) provides
for the equitable subordination of all or any portion of the claims of the
Senior Lender, (D) results in the transfer to the relevant Loan Party’s estate
of any lien securing all or any portion of the claims of the Senior Lender, or
(E) provides for the application of Collateral or proceeds of Collateral in a
manner that is inconsistent with the terms of this Agreement; (iv) seek relief
from the automatic stay of Section 362 of the Bankruptcy Code or any other stay
in any Proceeding in respect of any portion of the Collateral unless the Senior
Lender is also seeking such relief; or (v) directly or indirectly oppose any
relief requested or supported by the Senior Lender, including, any sale or other
disposition of property free and clear of the liens and security interests of
the Junior Lender under Section 363(f) of the Bankruptcy Code or any other
similar provision of applicable law so long as the proceeds thereof are applied
to permanently reduce the Senior Debt. 

(c)



Continued Effect.  The Senior Debt shall continue to be treated as Senior Debt
hereunder, and the provisions of this Agreement shall continue to govern the
relative rights and priorities of Senior Lender and Junior Lender, even if all
or part of the security interests securing the Senior Debt are subordinated, set
aside, avoided or disallowed under Section 548(a) of the Bankruptcy Code or any
similar state fraudulent conveyance or transfer law; provided, however, this
subsection 2.2(c) shall not apply in the event that the security interests
securing the Senior Debt are subordinated, set aside, avoided or disallowed
under the Bankruptcy Code or any similar state fraudulent conveyance or transfer
law due to Senior Lender’s actual fraud or willful misconduct.

2.3 Junior Debt Payments. 



SFDOCS01/318383.49Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

(a)



Restrictions on Payments; Commencement of Payment Blockage.  The terms of the
Junior Debt Documents to the contrary notwithstanding, each Obligor hereby
agrees that it may not and shall not make, and Junior Lender hereby agrees that
it may not and shall not accept, any payment or distribution (other than a
distribution of Reorganization Subordinated Securities) on account of, or any
redemption, purchase or acquisition of, any of the Junior Debt (by set off or
otherwise) unless and until the Senior Debt shall have been Paid in Full other
than, except as otherwise provided in this Section 2.3, Permitted Junior Debt
Payments.  The Obligors and Junior Lender further agree that, unless and until
the Senior Debt shall have been Paid in Full, no Permitted Junior Debt Payments
shall be made by any Obligor or accepted by Junior Lender if, at the time of
such payment or immediately after giving effect thereto a Prospective Event of
Default or an Event of Default (in each case, as defined in the Senior Financing
Agreement) has occurred and is continuing.

(b)



Termination of Payment Blockage.  The Obligors may resume and the Junior Lender
may accept Permitted Junior Debt Payments in respect of the Junior Debt (and any
Obligor may make and the Junior Lender may accept any Permitted Junior Debt
Payments missed due to the application of Section 2.3(a) (provided, that the
Obligors may only make and Junior Lender may only accept any such missed
payments if, at the time of the making of such payment, Permitted Junior Debt
Payments are not otherwise prohibited to be made under this Section 2.3)) upon
the earliest to occur of (i) the written waiver by Senior Collateral Agent
(acting on the instructions of the Senior Lender) of any applicable Prospective
Event of Default or Event of Default, (ii) any applicable Prospective Event of
Default or Event of Default being cured in accordance with the terms of the
Senior Debt Documents and (iii) the Payment in Full of the Senior Debt.

Senior Default shall be deemed to have been waived for purposes of this Section
2.3(b) unless and until the Obligors shall have received a written waiver of
such Senior Default from Senior Collateral Agent (acting on the instructions of
Senior Lender) in accordance with the terms of the Senior Debt Documents.  The
Obligors shall give Junior Lender prompt notice of the occurrence of any Senior
Default and of any cure, waiver or other termination thereof; provided, that the
failure of any Obligor to give any such notice shall not affect the
subordination provisions of this Agreement or the relative rights of Senior
Lender and Junior Lender under this Agreement. 

(c)



Non-Applicability to Proceeding.  The provisions of this Section 2.3 shall not
apply to any payment with respect to which Section 2.2 is applicable.

2.4 Restriction on Action by Junior Lender.    Until the Senior Debt is Paid in
Full, Junior Lender shall not, without the prior written consent of Senior
Collateral Agent (acting on the instructions of Senior Lender), take any
Collection Action with respect to the Junior Debt, except as permitted in the
following sentence.    Notwithstanding the foregoing (a) Junior Lender may file
proofs of claim against any Obligor, and vote such proofs of claim, in any
Proceeding involving such Obligor, in each case to the extent not prohibited by
the terms of this Agreement, (b) Junior Lender may take actions that are
necessary solely to prevent the tolling of an applicable statute of limitations
on the Junior Lender’s ability to commence an action against the Obligors for
payment of the Junior Debt and (c) the Junior Lender may take a Collection
Action consisting solely of a demand for payment of  a Permitted Junior Debt
Payment from the Obligors if (i) at the time of such demand the Junior Lender



SFDOCS01/318383.410Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

would be permitted to accept such payment under Section 2.3 and (ii) such demand
does not violate any term of this Agreement other than the standstill provisions
provided in this Section 2.4. 

2.5 Amendment of Junior Debt Documents.  Until the Senior Debt is Paid in Full,
and anything contained in the Junior Debt Documents or any of the Senior Debt
Documents to the contrary notwithstanding, Junior Lender shall not, without the
prior written consent of Senior Collateral Agent (acting on the instructions of
Senior Lender), agree to any amendment or supplement to, or other modification
of, the Junior Debt Documents or the Junior Debt except as provided in Section 4
and amendments that are purely administrative or ministerial in nature and that
could not be expected to adversely affect the Borrower or the rights and
interests of the Senior Lender.  

2.6 Incorrect Payments.  If any payment or distribution on account of the Junior
Debt not permitted to be made by the Obligors or received by Junior Lender under
this Agreement is received by Junior Lender before all Senior Debt is Paid in
Full (including any proceeds of a Collection Action), such payment or
distribution shall be held in trust by Junior Lender for the benefit of all
holders of Senior Debt and shall be promptly paid over to Senior Collateral
Agent (for the benefit of Senior Lender), or its designated representative, for
application (in accordance with the Senior Financing Agreement or the applicable
Permitted Refinancing Loan Document) to the payment of the Senior Debt then
remaining unpaid, until all of the Senior Debt is Paid in Full.

2.7 Transfer.  Junior Lender shall not sell, assign, or otherwise dispose of any
of the Junior Debt and guarantees, if any, except (a) to another holder of
Series A Preferred Shares that has delivered a written acknowledgment to the
Senior Collateral Agent of the Acknowledgment Agreement (as defined in the
Senior Credit Agreement), (b) to an Affiliate of any Person described in clause
(a) above or (c) with the prior written approval of the Senior Collateral Agent
(acting on the instructions of Senior Lender), which approval shall not be
unreasonably withheld (it being agreed that it shall be reasonable for the
Senior Collateral Agent to refuse to approve a transfer to any private equity
fund or hedge fund), and any person or entity to which such a sale, assignment,
disposition or other transfer is made shall be required to provide the Senior
Collateral Agent with a written acknowledgment of receipt of a copy of this
Agreement together with the written agreement of such person, in form and
substance reasonably satisfactory to Senior Collateral Agent (acting on the
instructions of Senior Lender), to be bound by the terms and conditions of this
Agreement.  Notwithstanding any non-compliance with the foregoing sentence, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Junior Debt, and the
terms of this Agreement shall be binding upon the successors and assigns of
Junior Lender. 

2.8 Legends.  Until the Senior Debt is Paid in Full, the Junior Notes, the
Junior Financing Agreement and any related guaranty, mortgage, deeds of trust or
similar instruments now or hereafter filed in favor of Junior Lender, shall at
all times contain in a conspicuous manner the following legend:

“This instrument and the rights and obligations evidenced hereby are and shall
at all times be and remain subordinated in right of payment to the extent and in
the manner set forth in that certain Subordination Agreement, dated as of April
17, 2015, by and among Commonwealth Bank of Australia, Hale Capital Partners,
L.P., Midway Gold Corp., MDW Pan LLP and certain other parties, as amended, to
the prior payment in full in cash of all Senior Debt (as defined therein).”

3. Lien Subordination.  



SFDOCS01/318383.411Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

3.1 Lien Priorities.

(a)



Subordination; Etc.  Notwithstanding (i) the time, manner, order or method of
grant, creation, attachment or perfection of any Liens securing the Junior Debt
granted on the Collateral or of any Liens securing the Senior Debt granted on
the Collateral, (ii) the validity or enforceability of the security interests
and Liens granted in favor of Senior Lender on the Collateral, (iii) the date on
which any Senior Debt is extended, (iv) any provision of the UCC or any other
applicable law, including any rule for determining priority thereunder or under
any other law or rule governing the relative priorities of secured creditors,
including with respect to real property or fixtures, (v) any provision set forth
in any Senior Debt Document (other than this Agreement), (vi) the possession or
control by Senior Lender or any bailee of all or any part of any Collateral as
of the date hereof or otherwise, or (vii) any other circumstance whatsoever,
Senior Lender and Junior Lender hereby agrees that:

(i)



any Lien on the Collateral securing the Senior Debt, now or hereafter held by or
on behalf of Senior Lender or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any of the Junior Debt; and

(ii)



any Lien on the Collateral now or hereafter held by or on behalf of Junior
Lender or any agent or trustee therefor regardless of how acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Collateral securing
any Senior Debt.

All Liens on the Collateral securing any Senior Debt shall be and remain senior
in all respects and prior to all Liens on the Collateral securing any Junior
Debt for all purposes.  The parties hereto acknowledge and agree that it is
their intent that the Senior Debt (and the security therefor) constitute a
separate and distinct class or classes (and separate and distinct claims) from
the Junior Debt (and the security therefor) in any Proceeding or otherwise.

(b)



Prohibition on Contesting Liens.  Junior Lender agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Proceeding), (i) the priority, validity or
enforceability of a Lien held by or on behalf of Senior Lender in the
Collateral, (ii) the validity or enforceability of any Senior Debt Document, or
(iii) the relative rights and duties of the holders of the Senior Debt and the
Junior Debt granted and/or established in this Agreement or any Senior Debt
Document with respect to such Liens; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any of Senior Lender to
enforce this Agreement, including the priority of the Liens on the Collateral
securing the Senior Debt as provided in Sections 3.1(a) and 3.2(a).

(c)



No New Liens.  So long as the Senior Debt has not been Paid in Full, the parties
hereto agree that no Loan Party nor any of its subsidiaries shall grant or
permit any additional Liens on any property or assets of any Loan Party or any
of its subsidiaries to secure any Junior Debt unless it has granted or
contemporaneously grants a Lien on such asset



SFDOCS01/318383.412Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

or property to secure the Senior Debt; provided that to the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other rights and remedies available to Senior
Lender, Junior Lender agrees that any amounts received by or distributed to it
pursuant to or as a result of Liens on the Collateral granted in contravention
of this Section 3.1(c) shall be subject to Section 3.3(a).

(d)



Effectiveness of Lien Priorities.  Each of the parties hereto acknowledges that
the Lien priorities provided for in this Agreement shall not be affected or
impaired in any manner whatsoever, including, without limitation, on account
of:  (i) the invalidity, irregularity or unenforceability of all or any part of
the Senior Debt Documents or the Junior Debt Documents; or (ii) any amendment,
change or modification of any Senior Debt Documents or the Junior Debt
Documents, in each case, in a manner not prohibited by this Agreement.

(e)



Similar Liens and Agreements.  The parties hereto agree that the Collateral
securing the Junior Debt shall not be more extensive than the Collateral
securing the Senior Debt.  In furtherance of the foregoing, Junior Lender
agrees, subject to the other provisions of this Agreement:

(i)



upon reasonable request by Senior Lender to cooperate (and to direct their
respective counsel to cooperate) from time to time in order to determine the
specific items included in the Collateral securing the Senior Debt and the
Junior Debt and the steps taken to perfect the Liens thereon and the identity of
the respective parties obligated under the Senior Debt Documents and the Junior
Debt Documents; and

(ii)



that the Senior Debt Documents and the Junior Debt Documents creating Liens on
the Collateral shall be in all material respects the same forms of documents
other than with respect to the priority nature of the Liens created thereunder
in such Collateral or as otherwise approved in writing by Senior Collateral
Agent (acting on the instructions of Senior Lender).

3.2 Exercise of Remedies.    

(a)



In connection with any Senior Enforcement Action, so long as the Senior Debt has
not been Paid in Full, whether or not a Proceeding has been commenced by or
against any Loan Party or any of its subsidiaries:

Junior Lender will not (A) contest, protest or object to any foreclosure
proceeding or action brought by Senior Lender with respect to, or any other
exercise by Senior Lender of any rights and remedies relating to, the Collateral
under the respective Senior Debt Documents or otherwise, or (B) object to the
forbearance by Senior Lender from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral;

Senior Lender shall have the exclusive right to enforce rights, exercise
remedies (including set off and the right to credit bid its debt) and make



SFDOCS01/318383.413Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

determinations regarding the disposition of, or restrictions with respect to,
the Collateral without any consultation with or the consent of Junior Lender,
and Senior Lender shall have no obligation to marshal assets;  

In exercising rights and remedies with respect to the Collateral, Senior Lender
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as it may determine in the
exercise of its sole commercial discretion.  Such exercise and enforcement shall
include the rights of an agent appointed by it to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC of any applicable jurisdiction and of a secured creditor under all
applicable bankruptcy or other laws.

(b)



Notwithstanding anything to the contrary and in accordance with the terms of
this Agreement, the Junior Lender shall be entitled to do any of the following
without the consent or any notice to the Senior Lender (collectively, the
“Permitted Non-Blockable Actions”):

make any demand for payment (provided that payment shall be subject to the terms
of this Agreement), charge any default rate of interest otherwise permitted
hereunder, or deliver notices of default or reservations of rights or any Junior
Default Notices;

in any Proceeding commenced by or against any Obligor or any or its
subsidiaries, file a claim or statement of interest with respect to the Junior
Debt;

take any action (not adverse to the prior Liens on the Collateral securing the
Senior Debt, or the rights of Senior Lender to exercise remedies in respect
thereof) in order to preserve or protect its Lien on the Collateral;

file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of Junior
Lender, including without limitation any claims secured by the Collateral, if
any, in each case subject to the terms of this Agreement;

file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of any Loan Party or its subsidiaries
arising under either the Bankruptcy Code or applicable non-bankruptcy law, in
each case, except as otherwise specifically prohibited elsewhere in this
Agreement and provided that such is not adverse to the prior Liens on the
Collateral securing the Senior Debt, or the rights of Senior Lender to exercise
remedies in respect thereof;





SFDOCS01/318383.414Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

take any action to the extent necessary to prevent the running of any applicable
statute of limitation or similar restriction on claims, or to assert a
compulsory cross-claim or counterclaim against any Obligor;

take any action to seek and obtain specific performance or injunctive relief to
compel any Obligor to comply with (or not violate or breach) an obligation under
the Junior Debt Documents, in each case not inconsistent with the terms of this
Agreement and so long as such action does not require the making of any payments
of any Junior Debt or any other monetary payment by any Obligor;

vote on any plan of reorganization (including a vote to accept or reject a plan
of partial or complete liquidation, reorganization, arrangement, composition or
extension), filing any proof of claim, making other filings and making any
arguments and motions that are, in each case, not inconsistent with the terms of
this Agreement;  

join (but not exercising control over) a judicial foreclosure or Senior
Enforcement Action proceeding with respect to the Collateral initiated by the
Senior Lender provided, that such action could not reasonably be expected to
interfere with any Senior Enforcement Action of the Senior Lender, and provided,
further, that Junior Lender may not receive any proceeds thereof unless
permitted herein;

permit the release, discharge or lapse of any lien of Junior Lender;

enforce the terms of any subordination agreement with respect to any
indebtedness subordinated to the Junior Debt to the extent that such action
could not reasonably be expected to interfere with any Senior Enforcement Action
of the Senior Lender;

with respect to any public disposition of Collateral, credit bid on any
Collateral in which Junior Lender has a lien, in accordance with Section 363(k)
of the Bankruptcy Code or other applicable law, so long as such bid includes a
cash purchase price component payable at the closing of the sale in an amount
that would be sufficient to pay in full in cash all outstanding Senior Debt and
any order approving such sale requires such amount to be so applied; or

inspecting or appraising the Collateral or requesting information or reports
concerning the Collateral pursuant to the Junior Debt Documents.

(c)



Junior Lender agrees that it will not take any action as a secured party that
would hinder, delay, limit or prohibit any exercise of remedies under the Senior
Debt Documents with



SFDOCS01/318383.415Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

respect to the Collateral, or that would limit, invalidate, avoid or set aside
any Lien or Senior Debt Document or subordinate the priority of the Senior Debt
or grant the Liens securing the Junior Debt equal ranking to the Liens securing
any of the Senior Debt.

(d)



Junior Lender hereby waives any and all rights it may have solely in its
capacity as a junior lien creditor with respect to the Collateral or otherwise
to object to the manner in which Senior Lender seeks to enforce or collect the
Senior Debt or the Liens granted in any of the Collateral, regardless of whether
any action or failure to act by or on behalf of any of Senior Lender is adverse
to the interest of Junior Lender.

(e)



Notwithstanding anything to the contrary in this Article 3, nothing in this
Article 3 shall restrict or otherwise impede the Junior Lender from exercising
its rights and remedies as a secured creditor under the Junior Debt Documents so
long as the Junior Lender is otherwise complying with the terms and conditions
of this Agreement.

(f)



To the extent any payment with respect to any Senior Debt (whether by or on
behalf of any Loan Party, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, the
Junior Lender, a receiver or similar Person, whether in connection with any
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Senior Lender and the Junior Lender, be deemed to be
reinstated and outstanding as if such payment had not occurred.  To the extent
that any interest, fees, expenses or other charges (including without
limitation, post-petition interest) to be paid pursuant to the Senior Debt
Documents are disallowed by order of any court, including without limitation by
order of a bankruptcy court in any Proceeding, such interest, fees, expenses and
charges (including without limitation post-petition interest) shall, as between
the Senior Lender and the Junior Lender, be deemed to continue to accrue and be
added to the amount to be calculated as the outstanding Senior Debt obligations.

3.3 Payments. 

(a)



So long as the Senior Debt has not been Paid in Full, the Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Collateral upon the exercise of remedies (including without
limitation in connection with any Proceeding involving any Obligor), shall be
applied in the following order of priority:

(i)



first, to the Senior Debt (which, for the avoidance of doubt, shall include all
Senior Secured Obligations other than the portion of the outstanding principal
amount of any Loans (as defined in the Senior Credit Agreement) in excess of the
First Lien Loan Cap) and for cash collateral as required under the Senior



SFDOCS01/318383.416Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

Debt Documents, and in such order as specified in the relevant Senior Debt
Documents;

(ii)



second, to the Junior Debt in such order as specified in the relevant Junior
Debt Documents until the Junior Debt has been indefeasibly paid in full; and

(iii)



third, to remaining Senior Secured Obligations (if any) owing under the Senior
Debt Documents until the Senior Secured Obligations have been indefeasibly paid
in full.

(b)



Upon the Payment in Full of the Senior Debt, to the extent permitted under
applicable law, the Senior Collateral Agent shall deliver to Junior Lender,
without representation or recourse, any items of Collateral in its possession or
under its control, any proceeds of Collateral held by it at such time in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct, to be applied by Junior Lender in
such order as specified in the relevant Junior Debt Documents.  The foregoing
provisions of this Agreement are intended solely to govern the respective lien
priorities as between Senior Lender and Junior Lender and shall not impose on
Senior Lender any obligations in respect of the disposition of proceeds of
foreclosure on any Collateral which would conflict with prior perfected claims
therein in favor of any other person or any order or decree of any court or
other governmental authority or any applicable law.

(c)



So long as the Senior Debt has not been Paid in Full, and except for Permitted
Junior Debt Payments made in accordance with Section 2.3(a), any payments, from
Collateral or any proceeds thereof (or any distribution in respect of the
Collateral, whether or not expressly characterized as such) or otherwise,
received by Junior Lender, whether in connection with the exercise of any right
or remedy (including set off or any other Collection Action permitted hereunder)
relating to the Collateral (excluding any Reorganization Subordinated
Securities) or otherwise, shall be segregated and held in trust and forthwith
paid over to Senior Collateral Agent (for the benefit of Senior Lender) in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.  Senior Collateral Agent is hereby
authorized to make any such endorsements as agent for Junior Lender to the
extent Junior Lender fails to make any such endorsement within three (3)
Business Days of such request by Senior Collateral Agent.  This authorization is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.

3.4 Other Agreements.

(a)



Releases.

(i)



If, in connection with:

(A)



the exercise of Senior Lender’s remedies in respect of any Collateral provided
for in Section 3.2(a), including any sale, lease, exchange, transfer or other
disposition of any such Collateral, but



SFDOCS01/318383.417Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

so long as such sale, lease, exchange or other disposition is conducted in a
commercially reasonable manner; or

(B)



any sale, lease, exchange, transfer or other disposition of any Collateral
permitted under both the terms of any Senior Debt Document and the terms of any
Junior Debt Document;

Senior Lender releases all of its Liens on any part of the Collateral, then the
Liens, if any, of Junior Lender on such Collateral shall be automatically,
unconditionally and simultaneously released and Junior Lender, promptly shall
execute and deliver to Senior Lender such termination statements, releases and
other documents as the relevant Person may request to effectively confirm such
release; provided,  however, that each of the Senior Lender’s and the Junior
Lender’s liens shall continue to attach to the proceeds of such sale, lease,
exchange, transfer or other disposition with the same priority as contemplated
by this Agreement. The Senior Lender shall promptly apply the proceeds of any
such sale, lease, exchange, transfer or other disposition in accordance with
Section 3.3(a) hereof.

(ii)



Until the Payment in Full of the Senior Debt, Junior Lender hereby irrevocably
constitutes and appoints Senior Lender and any officer or agent of Senior
Lender, with full power of substitution, as its true and lawful attorneys in
fact with full irrevocable power and authority in the place and stead of Junior
Lender, for the purpose of carrying out the terms of this Section 3.4(a), to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Section
3.4(a), including any endorsements or other instruments of transfer or release.

(iii)



Until the Payment in Full of the Senior Debt occurs, to the extent that Senior
Lender (a) has released any Lien on Collateral and any such Lien is later
reinstated or (b) obtains any new Liens on assets constituting Collateral from
any Loan Party or its subsidiaries, then Junior Lender shall be granted a Lien
on any such Collateral to the extent the Junior Debt Documents contemplate a
Lien on such Collateral.

(b)



Insurance.  Unless and until the Payment in Full of the Senior Debt has
occurred, Senior Lender shall have the sole and exclusive right, subject to the
rights of each Loan Party and its subsidiaries under the Senior Debt Documents,
to adjust settlement for any insurance policy covering the Collateral with
regard to any loss suffered in respect of any Collateral covered thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) in respect of the Collateral. So long as the
Senior Debt has not been Paid in Full, all proceeds of any such policy shall
first be paid to Senior Lender to the extent required under the Senior Debt
Documents before any amount is paid to Junior Lender. Until the Senior Debt has
been Paid in Full, if Junior Lender shall, at any time, receive any proceeds of
any such insurance policy or any such award or payment, it shall pay such
proceeds over to Senior Collateral Agent (for the benefit of Senior Lender) for
application in accordance with the terms of Section 3.3.



SFDOCS01/318383.418Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

(c)



Bailee for Perfection. 

(i)



Senior Collateral Agent agrees to hold that part of the Collateral that is in
its possession or control (or in the possession or control of its agents or
bailees) to the extent that possession or control thereof is taken to perfect a
Lien thereon under the UCC (such Collateral being the “Pledged Collateral”) as
collateral agent for Junior Lender and any assignee thereof solely for the
purpose of perfecting the security interest granted under the Senior Debt
Documents and the Junior Debt Documents, respectively, subject to the terms and
conditions of this Section 3.4(c); provided,  however, that Senior Lender shall
not owe a duty of care to Junior Lender and shall have no responsibility to
treat or handle such collateral other than in accordance with its standard
practices.

(ii)



Subject to the terms of this Agreement, until the Senior Debt has been Paid in
Full, Senior Lender shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Debt Documents and subject to the terms
of this Agreement.  The rights of Junior Lender in the Pledged Collateral shall
at all times be subject to the terms of this Agreement.

(iii)



Senior Lender, acting pursuant to this Section 3.4(c) shall not have by reason
of the Senior Debt Documents, the Junior Debt Documents, this Agreement or any
other document a fiduciary relationship of or any liability to Junior Lender in
connection with its holding the Pledged Collateral, other than for its gross
negligence or willful misconduct as determined by a final, non-appealable order
of a court of competent jurisdiction.

(iv)



Upon the Payment in Full of the Senior Debt, Senior Collateral Agent shall
deliver or cause to be delivered the remaining Pledged Collateral (if any) in
its possession or in the possession of its agents or bailees, together with any
necessary endorsements, (A) first, to Junior Lender to the extent that Junior
Debt remains outstanding and (B) second, to the applicable Obligor of the
relevant Lien to the extent no Senior Debt or Junior Debt remains outstanding
(in each case, so as to allow such Person to obtain control of such Pledged
Collateral) and will cooperate with such Person, in assigning (without recourse
to or warranty by Senior Lender or agent or bailee thereof and without any
obligation of Senior Lender to incur expenses) control over any other Pledged
Collateral under its control.

(v)



Notwithstanding anything to the contrary herein, if, for any reason, any Junior
Debt remains outstanding upon the Payment in Full of the Senior Debt, all rights
of Senior Lender hereunder and under the Senior Debt Documents (A) with respect
to the delivery and control of any part of the Collateral, and (B) to direct,
instruct, vote upon or otherwise influence the maintenance or disposition of
such Collateral, shall immediately, and (to the extent permitted by law) without
further action on the part of Junior Lender or Senior Lender, pass to Junior
Lender (it being understood that the Junior Lender shall have no obligation to
exercise any such rights).



SFDOCS01/318383.419Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

(d)



When Payment in Full of Senior Debt Deemed to Not Have
Occurred.  Notwithstanding anything to the contrary herein, if concurrently with
(or immediately after) the Payment in Full of the Senior Debt, any Loan Party or
any of its subsidiaries enters into any Permitted Refinancing of any Senior
Debt, then such Senior Debt shall automatically be deemed not to have been Paid
in Full for all purposes of this Agreement, and the obligations under the
Permitted Refinancing shall automatically be treated as Senior Debt for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein. 

3.5 Proceedings.

(a)



Enforceability and Continuing Priority.   This Agreement shall be applicable
both before and after the commencement of any Proceeding and all converted or
succeeding cases in respect thereof.  The relative rights of Senior Lender and
Junior Lender in or to any distributions from or in respect of any Collateral or
proceeds of Collateral shall continue after the commencement of any
Proceeding.  Accordingly, the provisions of this Agreement are intended to be
and shall be enforceable as a subordination agreement within the meaning of
Section 510 of the Bankruptcy Code.

(b)



Financing.  If any Obligor shall be subject to any Proceeding and Senior Lender
consents to the use of cash collateral (as such term is defined in Section
363(a) of the Bankruptcy Code; herein, “Cash Collateral”), on which Senior
Lender has a Lien or to permit any Obligor to obtain financing provided by
Senior Lender under Section 364 of the Bankruptcy Code or any similar Bankruptcy
Law (such financing, together with any Cash Collateral use, collectively a “DIP
Financing”), then Junior Lender agrees to such Cash Collateral use and will
raise no objection to such DIP Financing and to the extent the Liens securing
the Senior Debt are discharged, subordinated to or pari passu with such DIP
Financing, Junior Lender will subordinate its Liens in the Collateral to the
Liens securing such DIP Financing.  Junior Lender agrees that it shall not,
directly or indirectly, provide, offer to provide, or support any DIP Financing
secured by a Lien senior to or pari passu with the Liens securing the Senior
Debt. 

(c)



Sales.  Junior Lender agrees that it will consent, and will not object or oppose
a motion to Dispose of any Collateral free and clear of the Liens or other
claims under Section 363 of the Bankruptcy Code if Senior Lender has consented
to such Disposition of such assets; provided, that, the liens of  Junior Lender
shall attach to the proceeds of such Disposition of Collateral and proceeds of
such Disposition of any Collateral to be applied to the Senior Debt or the
Junior Debt are applied in accordance with Section 3.3(a) hereof.

(d)



Relief from the Automatic Stay.  Until the Senior Debt has been Paid in Full,
Junior Lender agrees not to (i) seek (or support any other person seeking)
relief from the automatic stay or any other stay in any Proceeding in respect of
the Collateral or (ii) oppose any request by Senior Lender to seek relief from
the automatic stay or any other stay in any Proceeding in respect of the
Collateral.

(e)



Adequate Protection. 



SFDOCS01/318383.420Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

(i)



In any Proceeding involving an Obligor, Junior Lender agrees that it shall not
contest (or support any other person contesting):

(A)



any request by Senior Lender for adequate protection (including, without
limitation, adequate protection in the form of cash payments consisting of
post-petition interest (including, without limitation, interest accruing at the
default rate), fees or expenses); or

(B)



any objection by Senior Lender to any motion, relief, action, or proceeding
based on Senior Lender’s claiming a lack of adequate protection.

(ii)



Notwithstanding anything to the contrary herein, in any Proceeding involving an
Obligor:

(A)



if Senior Lender is granted adequate protection in the form of a replacement
Lien (on existing or future assets of Obligors) in connection with any DIP
Financing or use of cash collateral, then Senior Lender agrees that Junior
Lender shall also be entitled to seek adequate protection in the form of a
replacement Lien (on existing or future assets of Obligors), which replacement
Lien, if obtained, shall be subordinate to the Liens securing the Senior Debt on
the same basis as the other Liens securing the Junior Debt are subordinate to
the Senior Debt under this Agreement;

(B)



if Junior Lender is granted adequate protection in the form of a replacement
Lien (on existing or future assets of Obligors), then Junior Lender agrees that
Senior Lender shall also be entitled to seek a senior adequate protection Lien
on existing or future assets of Obligors as security for the Senior Debt and
that any adequate protection Lien on such existing or future assets securing the
Junior Debt shall be subordinated to the Lien on such collateral securing the
Senior Debt on the same basis as the other Liens securing the Junior Debt are
subordinated to the Senior Debt under this Agreement;

(C)



if Senior Lender is granted adequate protection in the form of an administrative
expense claim or Superpriority Claim under Sections 507(b) or 364(c)(i) of the
Bankruptcy Code in connection with any DIP Financing or use of Cash Collateral,
then Senior Lender agrees that Junior Lender shall also be entitled to seek
adequate protection in the form of an expense of administration claim, which
administration claim, if obtained, shall be subordinate to the administration
claim of Senior Lender;

(D)



if Junior Lender is granted adequate protection in the form of an administrative
expense claim or Superpriority Claim under Sections 507(b) or 364(c)(i) of the
Bankruptcy Code in connection



SFDOCS01/318383.421Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

with any DIP Financing or use of Cash Collateral, then Junior Lender agrees that
Senior Lender shall also be entitled to seek adequate protection in the form of
an expense of administration claim, which administration claim, if obtained,
shall be senior to the administration claim of Junior Lender;

(E)



Junior Lender may not seek any other adequate protection with respect to its
rights in the Collateral, to the extent it interferes with the rights of the
Senior Lender or otherwise is in contravention of this Agreement.

(f)



Section 1111(b) of the Bankruptcy Code.  Junior Lender shall not object to,
oppose, support any objection, or take any other action to impede, the right of
Senior Lender to make an election under Section 1111(b)(2) of the Bankruptcy
Code.  Junior Lender waives any claim it may hereafter have against Senior
Lender arising out of the election by Senior Lender of the application of
Section 1111(b)(2) of the Bankruptcy Code. Senior Lender shall not object to,
oppose, support any objection, or take any other action to impede, the right of
Junior Lender to make an election under Section 1111(b)(2) of the Bankruptcy
Code, provided Junior Lender’s exercise of rights under Section 1111(b) of the
Bankruptcy Code is not in contravention with the terms of this Agreement.

(g)



No Waiver.  Subject to Section 3.5(e)(ii), nothing contained herein shall
prohibit or in any way limit Senior Lender from objecting in any Proceeding
involving an Obligor to any action taken by Junior Lender, including the seeking
by Junior Lender of adequate protection or the assertion of any of its rights
and remedies under the Junior Debt Documents.

4. Modifications to Senior Debt.  Senior Lender may at any time without the
consent of or notice by Junior Lender, without incurring liability to Junior
Lender and without impairing or releasing the obligations of Junior Lender under
this Agreement, change the manner or place of payment or extend the time of
payment of, increase the interest rates and fees applicable to, or renew or
alter any of the other terms of the Senior Debt or the Senior Debt Documents, or
amend, modify, supplement, restate, substitute, replace or refinance in any
manner any Senior Debt Document or any other agreement, note, guaranty or other
instrument evidencing or securing or otherwise relating to the Senior Debt.  Any
amendment, modification or waiver of any representation, covenant or default in
the Senior Debt Documents shall automatically be deemed to amend, modify or
waive (as applicable) any corresponding representation, covenant or default in
the Junior Debt Documents to the extent necessary to ensure that the
representations, covenants and defaults set forth in the Junior Debt Documents
shall in no event be more restrictive than the representations, covenants and
defaults set forth in the Senior Debt Documents.  In the event that all of the
Senior Debt then outstanding is refinanced pursuant to a Permitted Refinancing,
Junior Lender will enter into an agreement substantively identical to this
Agreement with such Person(s).

5. Continued Effectiveness of this Agreement.  The terms of this Agreement, the
subordination effected hereby, and the rights and the obligations of Junior
Lender, the Obligors, and Senior Lender arising hereunder shall not be affected,
modified or impaired in any manner or to any extent by the validity or
enforceability of any of the Senior Debt Documents or the Junior Debt Documents,
or any exercise or non-exercise of any right, power or remedy under or in
respect of the



SFDOCS01/318383.422Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

Senior Debt, the Senior Debt Documents, the Junior Debt or the Junior Debt
Documents.  Senior Lender and Junior Lender hereby acknowledge that the
provisions of this Agreement are intended to be enforceable at all times,
whether before the commencement of, after the commencement of, in connection
with or premised on the occurrence of a Proceeding.

6. No Contest.  (i) Junior Lender agrees that it will not at any time contest,
or initiate, prosecute, or participate in any claim or action challenging,
whether during a Proceeding or otherwise, the validity, perfection, priority or
enforceability of the Senior Debt, the Senior Debt Documents, or the Liens and
security interests of Senior Lender in any Collateral and (ii) Senior Lender
agrees that, except to the extent required to enforce the provisions of this
Agreement, it will not at any time contest, or initiate, prosecute, or
participate in any claim or action challenging, whether during a Proceeding or
otherwise, the validity, perfection or enforceability of the Junior Debt or the
Junior Debt Documents, or the Liens and security interests of Junior Lender in
any Collateral.

7. Representations and Warranties.

7.1 Junior Lender.  Junior Lender hereby represents and warrants to Senior
Lender as follows:

(a)



Junior Lender is a limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is organized;

(b)



Junior Lender has the power and authority to enter into, execute, deliver and
carry out the terms of this Agreement, all of which have been duly authorized by
all proper and necessary action and are not prohibited by its organizational
documents; and

(c)



this Agreement, when executed and delivered, will constitute the valid and
legally binding obligation of Junior Lender, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles.

7.2 Senior Lender.  Senior Lender hereby represents and warrants to Junior
Lender as follows:

(a)



Senior Lender has the power and authority to enter into, execute, deliver and
carry out the terms of this Agreement, which have been duly authorized by all
proper and necessary action and are not prohibited by its organizational
documents; and

(b)



this Agreement, when executed and delivered, will constitute the valid and
legally binding obligation of Senior Lender, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles.

8. Notice of Junior Default.  The Obligors shall provide Senior Lender with a
written notice of the occurrence of each Junior Default, and shall notify Senior
Lender in writing in the event such Junior Default is cured or waived.  The
Obligors shall provide Junior Lender with a written notice of the occurrence of
each Senior Default, and shall notify Junior Lender in writing in the event such
Senior Default is cured or waived.



SFDOCS01/318383.423Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

9. Cumulative Rights, No Waivers.  Each and every right, remedy and power
granted to Senior Lender hereunder shall be cumulative and in addition to any
other rights, remedy or power specifically granted herein or in the Senior Debt
Documents or now or hereafter existing in equity, at law, by virtue of statute
or otherwise, and may be exercised by Senior Lender from time to time,
concurrently or independently and as often and in such order as Senior Lender
may deem expedient.  Any failure or delay on the part of Senior Lender in
exercising any such right, remedy or power, or abandonment or discontinuance of
steps to enforce the same, shall not operate as a waiver thereof or affect the
rights of Senior Lender thereafter to exercise the same, and any single or
partial exercise of any such right, remedy or power shall not preclude any other
or further exercise thereof or the exercise of any other right, remedy or power,
and no such failure, delay, abandonment or single or partial exercise of the
rights of Senior Lender hereunder shall be deemed to establish a custom or
course of dealing or performance among the parties hereto.

10. Modification.  Any modification or waiver of any provision of this
Agreement, or any consent to any departure therefrom, shall not be effective in
any event unless the same is in writing and signed by each of Senior
Administrative Agent, Senior Collateral Agent and Junior Lender, and then such
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose given.  Any notice or demand given to Junior Lender
by Senior Lender in any circumstances not specifically required by Senior Lender
hereunder shall not entitle Junior Lender to any other or further notice or
demand in the same, similar or other circumstances unless specifically required
hereunder.

11. Additional Documents and Actions.  Junior Lender at any time, and from time
to time, after the execution and delivery of this Agreement, promptly will
execute and deliver such further documents and do such further acts and things
as Senior Lender reasonably may request in order to effect fully the purposes of
this Agreement.

12. Notices.  Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and shall be given only by, and shall be
deemed to have been received upon:  (a) registered or certified mail, return
receipt requested, on the date on which such notice was received as indicated in
such return receipt; (b) delivery by a nationally recognized overnight courier,
one (1) Business Day after deposit with such courier; or (c) facsimile or
electronic transmission, in each case upon telephone or further electronic
communication from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable.

Notices shall be addressed as follows:

(a)



If to Senior Lender:

Commonwealth Bank of Australia

599 Lexington Avenue

New York, NY 10022

Attention: Director, Project Finance

Telephone: (212) 848-9231; (212) 848-9284

Facsimile:  (212) 336-7725

Email: Mining&MetalsNY@cba.com.au

 

 



SFDOCS01/318383.424Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

(b)



If to Junior Lender:

Hale Capital Partners, L.P.
17 State Street, Suite 3230
New York, NY 10004
Attn: Martin Hale Jr. and Trey Anderson
Telephone: (203) 364-4253 and 212-751-8228
Email: martin@halefunds.com and trey@halecapital.com

(c)



If to the Loan Parties:

c/o Midway Gold Corp.

8310 South Valley Hwy, Suite 280

Englewood, CO 80112

Attn: Chief Financial Officer

Telephone: (720) 979-0900

Facsimile:  (720) 979-0898

 

With a copy to (which shall not constitute notice):

 

Dorsey & Whitney LLP

50 S. Sixth Street, Suite 1500

Minneapolis, MN 55402

Attn: Michael Pignato, Esq.

Telephone: (612) 340-5643

Facsimile:  (612) 340-2643

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 12.  A notice not given as provided above shall, if
it is in writing, be deemed given if and when actually received by the party to
whom given.

13. Severability.   In the event that any provision of this Agreement is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

14. Successors and Assigns.  This Agreement shall inure to the benefit of the
successors and assigns of Senior Lender and of Junior Lender, and shall be
binding upon the successors and assigns of Senior Lender, Junior Lender, and the
Obligors.  Junior Lender shall not assign or sell participations in any or all
of the Junior Debt  or any Junior Debt Document, other than (a) with the prior
written consent of the Senior Lender acting in its sole discretion or (b) to a
transferee permitted in accordance with Section 2.7.  Senior Lender, without
notice to or consent of Junior Lender, may assign or sell participations in any
or all of the Senior Debt, any Senior Debt Document or any interest therein to
any Person and, notwithstanding any such assignment or sale of participations
in, or any subsequent assignment or participation, the Senior Debt shall,
subject to the terms hereof, be and remain Senior Debt for purposes of this
Agreement, and every permitted assignee or participant of any



SFDOCS01/318383.425Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

of the Senior Debt, any Senior Debt Document or of any interest therein shall,
to the extent of the interest of such permitted assignee or participant in the
Senior Debt, be entitled to rely upon and be the third party beneficiary of the
subordination provided under this Agreement and shall be entitled to enforce the
terms and provisions hereof to the same extent as if such assignee or
participant were initially a party hereto.  Each assignee and participant of the
Senior Debt shall have all of the rights and benefits under, and shall be bound
by the terms of, this Agreement as fully as the original holders of the Senior
Debt.    In the case of an assignment, the assignee acquiring the Senior Debt
shall execute a written acknowledgment of receipt of a copy of this Agreement
together with the written agreement of such assignee, in form and substance
reasonably satisfactory to the Junior Lender, to be bound by the terms and
conditions of this Agreement.

15. Counterparts.  This Agreement may be executed in two or more counterpart
originals, which, taken together, shall constitute one fully-executed
instrument.  Any signature delivered electronically (including .pdf) shall be
deemed to be a counterpart original hereto.

16. Defines Rights of Creditors; Obligors’ Obligations Unconditional.  The
provisions of this Agreement are solely for the purpose of defining the relative
rights of Junior Lender and Senior Lender and shall not be deemed to create any
rights or priorities in favor of any other Person, including, without
limitation, any Obligor.  As between the Obligors and Senior Lender, nothing
contained herein shall impair the unconditional and absolute obligation of the
Obligors to Senior Lender to pay the Senior Debt as such Senior Debt shall
become due and payable in accordance with the Senior Debt Documents.  As between
the Obligors and Junior Lender, nothing contained herein shall impair the
unconditional and absolute obligation of the Obligors to Junior Lender to pay
the Junior Debt as such Junior Debt shall become due and payable in accordance
with the Junior Debt Documents.

17. Subrogation.  After and subject to the Payment in Full of the Senior Debt,
Junior Lender shall be subrogated to the rights of Senior Lender to the extent
that payments and distributions otherwise payable to Junior Lender have been
applied to the Senior Debt in accordance with the provisions of this
Agreement.  For purposes of such subrogation, no payments or distributions to
Senior Lender of any cash, property or securities to which Junior Lender would
be entitled except for the provisions of this Agreement, and no payments
pursuant to the provisions of this Agreement to Senior Lender by Junior Lender,
shall, as among the Obligors, their creditors (other than Senior Lender) and
Junior Lender be deemed to be a payment or distribution by such Obligor to or on
account of the Senior Debt; it being understood that the provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of Junior Lender, on the one hand, and Senior Lender, on the other hand.

18. Conflict.  In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Junior Debt Documents or the Senior Debt Documents, the provisions of this
Agreement shall control and govern.

19. Headings.  The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

20. Termination.  This Agreement shall terminate upon the irrevocable and
indefeasible Payment in Full of the Senior Debt; it being agreed and understood
that this Agreement and the provisions herein contained shall be reinstated, be
revived and continue in full force and effect if at any time any payment of any
of the Senior Debt is rescinded, declared to be fraudulent or preferential, set
aside, required to be paid to any receiver, trustee in bankruptcy or similar
Person, or under any



SFDOCS01/318383.426Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

insolvency, receivership, fraudulent conveyance, preference or similar law, or
must otherwise be returned by Senior Lender or any representative of such
Person, all as though such payment had not been made.

21. APPLICABLE LAW.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

22. CONSENT TO JURISDICTION.    EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE OTHER PARTIES HERETO IN ANY WAY
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE SENIOR LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THE SENIOR DEBT DOCUMENTS AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

23. WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT.  EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF THE PARTIES
HERETO WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

24. Defense to Enforcement Provision.  If Junior Lender, in contravention of the
terms of this Agreement, shall commence, prosecute or participate in any
Collection Action against any Obligor, then Senior Lender may (i) intervene and
interpose such defense or pleas in its name, and/or (ii) by virtue of this
Agreement, restrain the enforcement thereof in the name of Senior Lender.

[SIGNATURE PAGE FOLLOWS]

SFDOCS01/318383.427Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Junior Lender, Senior Lender, and Loan Parties have caused
this Agreement to be executed as of the date first above written.

 

COMMONWEALTH BANK OF AUSTRALIA

 

 

 

By:______________________________
Name: 
Title:





SFDOCS01/318383             Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 



HALE CAPITAL PARTNERS, L.P.

 

 

 

 

By:______________________________
Name: 
Title:





SFDOCS01/318383             Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 



MIDWAY GOLD CORP.

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer

 

 

MIDWAY PAN LLP, as Borrower

 

By: MDW Pan Holdings Corp., its

Managing Partner

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer

 

 

GEH (U.S.) HOLDING INC.,

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer

 

MDW GOLD ROCK LLP,


By: MDW-GR Holding Corp., its Managing Partner


 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer

 

MDW‑GR HOLDING CORP.,





SFDOCS01/318383             Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer

 

MDW PAN HOLDING CORP.,

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer

 

MIDWAY EXPLORATION LLC,


By: Midway Gold US Inc., its Sole Manager

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

 

MIDWAY GOLD REALTY LLC,

 

       By: Midway Gold US Inc., its Sole Member

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

 

MIDWAY GOLD ROCK MINE CO.,

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer





SFDOCS01/318383             Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

MIDWAY GOLD US INC.,

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

 

MIDWAY PAN MINE CO.,

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer

 

MIDWAY SERVICES COMPANY,

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Treasurer





SFDOCS01/318383             Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

MINE SERVICES LLC,


      By: Midway Gold US Inc., its Sole    

      Member

 

 

 

By:______________________________
Name: Bradley Blacketor
Title:   Senior Vice President & Treasurer

 





SFDOCS01/318383             Midway – Subordination Agreement

--------------------------------------------------------------------------------

 

 

GEH (B.C.) HOLDING INC.,




By:______________________________
Name:
Title:  

 

GOLDEN EAGLE HOLDING INC.,





By:______________________________
Name:
Title:  

 

MDW MINE ULC,




By:______________________________
Name:
Title:  

 



SFDOCS01/318383             Midway – Subordination Agreement

--------------------------------------------------------------------------------